Title: From Thomas Jefferson to Caspar Wistar, 25 February 1807
From: Jefferson, Thomas
To: Wistar, Caspar


                        
                            Dear Sir
                            
                            Washington Feb. 25. 07.
                        
                        I inclose you a letter from Dr. Goforth on the subject of the bones of the Mammoth. immediately on reciept of
                            this, as I found it was in my power to accomplish the wishes of the society for the completion of this skeleton with more
                            certainty than through the channel proposed in the letter, I set the thing into motion, so that it will be effected
                            without any expence to the society, or other trouble than to indicate the particular bones wanting. being acquainted with
                            mr Ross, proprietor of the big-bone lick, I wrote to him for permission to search for such particular bones as the
                            society might desire, & I expect to recieve it in a few days. Capt Clarke (companion of Capt Lewis) who is now here
                            agrees, as he passes through that country to stop at the lick, employ labourers, & superintend the search, at my
                            expence, not that of the society, and to send me the specific bones wanted, without further trespassing on the deposit,
                            about which mr Ross would be tender, and particularly where he apprehended that the person employed would wish to collect
                            for himself. if therefore you will be so good as to send me a list of the bones wanting (the one you formerly sent me
                            having been forwarded to Dr. Brown) the business shall be effected without encroaching at all on the funds of the society,
                            and it will be particularly gratifying to me to have the opportunity of being of some use to them. but send me the list,
                            if you please, without any delay, as Capt Clarke returns in a few days, and we should lose the opportunity. I send you a
                            paper from Dr. Thornton for the society. Accept my friendly salutations & assurances of great esteem &
                            respect
                        
                            Th: Jefferson
                            
                        
                    